Illinois Official Reports

                                      Appellate Court



        Albert v. Board of Education of the City of Chicago, 2014 IL App (1st) 123544



Appellate Court          AN-JANETTE ALBERT, as Special Administrator of the Estate of
Caption                  DERRION ALBERT, Deceased, Plaintiff-Appellant, v. THE BOARD
                         OF EDUCATION OF THE CITY OF CHICAGO, Defendant-
                         Appellee.


District & No.           First District, Third Division
                         Docket No. 1-12-3544


Filed                    November 26, 2014


Held                       The trial court properly entered summary judgment for the Board of
(Note: This syllabus Education of the City of Chicago in plaintiff’s wrongful death and
constitutes no part of the survival action for the death of her son during a fight that occurred
opinion of the court but while her son was on his way home from school, notwithstanding
has been prepared by the plaintiff’s contentions that defendant knew a fight had occurred earlier
Reporter of Decisions in the day on school property, that the fight would continue later and
for the convenience of that defendant failed to adequately protect her son when the fight
the reader.)               broke out on his way home, since defendant’s failure to provide police
                           protection and services was immunized pursuant to section 4-102 of
                           the Tort Immunity Act, especially when the fight took place after
                           school hours, off the school grounds, and when no activity supervised
                           by the school was taking place; furthermore, defendant had no duty to
                           decedent under the common-law public duty rule and defendant was
                           immune from liability for its discretionary disciplinary decisions
                           under section 2-201 of the Act.


Decision Under           Appeal from the Circuit Court of Cook County, No. 09-L-12526; the
Review                   Hon. Kathy M. Flanagan, Judge, presiding.


Judgment                 Affirmed.
     Counsel on                Power Rogers & Smith, P.C., of Chicago (Larry R. Rogers, of
     Appeal                    counsel), for appellant.

                               James L. Bebley, General Counsel, of Chicago (William A. Morgan,
                               Deputy General Counsel, of counsel), for appellee.




     Panel                     PRESIDING JUSTICE PUCINSKI delivered the judgment of the
                               court, with opinion.
                               Justice Mason specially concurred, with opinion, joined by Justice
                               Hyman.




                                                 OPINION

¶1         Plaintiff filed a complaint for wrongful death and survival against defendant Board of
       Education of the City of Chicago (Board) following the death of her son, Derrion. Plaintiff
       alleged that the Board should have done something to prevent a fight after school and off
       school grounds and should have protected Derrion because the Board (through its employees)
       had notice that a fight had occurred on school property earlier in the day. The fight involved
       other students; Derrion was not involved in either fight. Plaintiff alleged that the Board knew
       that the fight between the other students would continue later and that the Board did not
       adequately protect Derrion later that day when the second fight broke out, not on school
       property, but on the route he took for his commute home. Derrion was injured in the second
       fight and subsequently died. Plaintiff argues that though the Board suspended a student
       involved in the earlier fight at school, the Board (through its employees) should have
       disciplined the students involved in the earlier fight in school in a different manner, such as
       after-school detention, and also that the Board should have protected Derrion by placing
       security personnel on the route for his commute home. Plaintiff repeatedly filed amended
       complaints alleging that the Board owed a special duty to Derrion, which the circuit court
       dismissed, allowing plaintiff to file only claims for wrongful death and survival based on
       willful and wanton conduct. The circuit court granted summary judgment in favor of the
       Board, ruling that plaintiff failed to allege any duty, and that section 4-102 of the Illinois Local
       Governmental and Governmental Employees Tort Immunity Act (Tort Immunity Act), which
       has no exception for willful and wanton conduct and provides blanket immunity for failure to
       provide police protection or service (745 ILCS 10/4-102 (West 2008)), applied and that section
       2-201 (745 ILCS 10/2-201 (West 2008)), which provides immunity for discretionary decisions
       by a public entity’s employees, also applied to immunize the Board.
¶2         Plaintiff argues that the circuit court erred because either section 2-202 (745 ILCS
       10/2-202 (West 2008)) (willful and wanton conduct in enforcing or executing a law) or section
       3-108 (745 ILCS 10/3-108 (West 2008)) (willful and wanton conduct in failure to supervise)

                                                    -2-
     applies. We hold neither provision applies in this case. In so holding, we reject the Board’s
     contention that section 2-202 is inapplicable to the Board as a party because it applies only to
     public employees and not public entities. We reaffirm that section 2-109 provides derivative
     immunity or liability to public entities for injuries alleged to have been caused by the entity’s
     employees. Rather, section 2-202 does not apply to the facts of this case on the merits, because
     the student code regarding discipline adopted by the Board is not a “law” within the purview of
     section 2-202 and because the Board was not executing or enforcing anything at the time of the
     incident.
¶3       We also hold that section 3-108 does not apply because there was no school activity being
     supervised at the time of the incident.
¶4       We hold the Board had no duty to Derrion at the time of the incident alleged in this case
     under section 4-102, which provides complete immunity and codified the public duty rule that
     public entities are not liable for failure to provide police services.
¶5       We further hold that the Board is immunized for any alleged discretionary disciplinary
     decisions made by its employees under section 2-201, and that the Board is afforded this
     immunity derivatively through section 2-109 of the Tort Immunity Act.

¶6                                         BACKGROUND
¶7       Plaintiff’s fourth amended complaint at law alleged claims against the Board in two counts
     under the Wrongful Death Act (740 ILCS 180/1 et seq. (West 2008)) and the survival
     provision of the Probate Act of 1975 (Survival Act) (755 ILCS 5/27-6 (West 2008)), based on
     the Board’s alleged failure to adequately execute and enforce the student code of conduct and
     failure to protect plaintiff’s decedent, her son Derrion. Plaintiff’s fourth amended complaint
     also contained some allegations seemingly alleging a special duty on the part of the Board to
     protect Derrion. The following facts are from the pleadings and depositions. Prior to the date of
     the incident alleged, some students from the Altgeld Gardens neighborhood, including
     Derrion, transferred to Fenger High School. In July 2000, as part of the conversion of Carver
     High School to Carver Military Academy, the Board changed the attendance-area boundaries
     for Fenger High School to include portions of Chicago in which the Altgeld Gardens housing
     project was located. The attendance-area boundaries define the geographic areas from which a
     school is required to admit resident students. The boundary change did not result in mandatory
     transfer of any students but, rather, entitled students within the new boundaries to enroll at
     Fenger High School.
¶8       Violence and fights occurred between students attending Fenger High School who were
     from the school neighborhood and students from the Altgeld Gardens neighborhood. Principal
     Elizabeth Dozier began her tenure at Fenger High School in September 2009 and learned of the
     rivalry between the “Ville gang” from the Fenger High School area and the “Gardens gang”
     from the Altgeld Gardens neighborhood. On several occasions she voiced concerns about that
     gang rivalry to the local police commander, Michael Kuemmeth, Chicago Police Chief Jody
     Weis, the Board’s head of safety and security, Michael Shields, and her area officer, Donald
     Fraynd.
¶9       The morning of September 24, 2009, there was a shooting near Fenger High School
     between students of these rival neighborhoods. That same morning, there was also a fight at
     Fenger High School. Principal Dozier knew of the fight but, at her deposition, was not asked
     about whether she also knew of the shooting. No weapons were used in the school fight.

                                                 -3-
       Principal Dozier testified she heard someone “screaming *** something with a particular
       gang–I can’t recall which gang it was–a lot of cussing and, you know, threats of bodily harm.”
       Principal Dozier testified that the threats indicated to her that the “fight wasn’t over, that it
       would continue at some point in the future.”
¶ 10       The fight was stopped by school security guards and a misconduct report was prepared by
       Dean Robert Spicer. The “Student Code of Conduct” was adopted by the Chicago board of
       education effective September 17, 2009, a week before the incident in this case. The deans at
       Fenger High School are responsible for student discipline and have the discretion to determine
       the appropriate consequences for violations of the Student Code of Conduct. The
       consequences for each kind of infraction depend, in part, on the age and grade level of the
       student and the severity of the conduct. The Board’s Student Code of Conduct classifies a fight
       between two students, where no one is injured, as a Group 3 infraction. Fights involving more
       than two students, fights where someone is injured, incidents of battery without injury, and
       “acts of misconduct [that] include those student behaviors that very seriously disrupt the
       orderly educational process of the Chicago Public Schools” are classified as Group 4
       infractions. The possible consequences for a Group 4 infraction include: disciplinary
       conferences involving the teacher, the student, a resource person and an administrator;
       in-school suspensions of 1 to 5 days; detentions; out-of-school suspensions of up to 10 days;
       disciplinary reassignment to another school; suspension of Chicago Public School Network
       privileges for up to 1 year; or balanced and restorative justice strategies.
¶ 11       Dean Spicer determined that the student who instigated the fight, Vashion Bullock,
       committed a Group 4 infraction and violated section 4-5 of the Student Code of Conduct,
       which prohibits “[b]attery or aiding or abetting in the commission of a battery which does not
       result in a physical injury” and is marked with two asterisks. The Student Code of Conduct
       states: “Inappropriate behaviors marked with two asterisks indicate that the school may use its
       discretion in notifying the police about the incident. Police notification is not required for these
       Inappropriate Behaviors.” Dean Spicer suspended Bullock for four days and sent him home
       with his mother that day at 2 p.m. Dean Spicer determined this fight did not warrant calling the
       police. An exhibit to Principal Dozier’s deposition indicates that another student, Fred Couch,
       was also disciplined for violating section 5-1 of the Student Code of Conduct.
¶ 12       Derrion was not a member of either group or gang that had been involved in the fight
       earlier that morning and was not involved in either the shooting off school grounds or the fight
       in school. That same afternoon on September 24, 2009, Derrion left Fenger High School and
       walked toward the Chicago Transit Authority (CTA) bus stop at 111th Street near Princeton
       Avenue to travel home but was unable to reach the bus stop because a fight broke out between
       teenagers in front of the Agape Community Center on 111th Street. Bullock was one of the
       students involved in this fight. Plaintiff’s complaint does not allege that Couch was involved in
       the fight. During this fight, Derrion sustained significant physical injuries and subsequently
       died. Derrion was 16 years old.
¶ 13       After Derrion’s death, the Board adopted a system-wide program called “Culture of
       Calm,” which included a service called “Safe Passage.” Safe Passage utilizes the services of
       community members who are trained and stationed along the major public sidewalks and
       transportation routes of high school students. The community members participating in Safe
       Passage wear yellow vests and use walkie-talkies and phones to report any incidents that arise


                                                    -4-
       when students are going to or from their schools. They are not, however, permitted to intervene
       in any incidents they observe.
¶ 14        On October 22, 2009, plaintiff initiated this action by filing a civil action cover sheet and a
       verified petition for a protective order and discovery against the City of Chicago, not yet
       alleging any particular claims but instead seeking records relating to the fight in front of the
       Agape Community Center from the Chicago police department, the Chicago fire department,
       and the city’s office of emergency management and communications.
¶ 15        After receiving police and 911 records from the city, plaintiff filed an eight-count first
       amended complaint on July 15, 2010, against the city and the Board. Plaintiff brought four
       counts each against both the city and the Board for wrongful death (740 ILCS 180/1 et seq.
       (West 2008)) and under the Survival Act (755 ILCS 5/27-6 (West 2008)), “Willful and
       Wanton–Wrongful Death,” and “Willful and Wanton–Survival Act.” In her first amended
       complaint, plaintiff alleged that the Board owed Derrion a special duty as an exception to the
       public duty rule and was willful and wanton in its conduct.
¶ 16        The city filed a motion to dismiss the first amended complaint on August 5, 2010, which
       was granted in an order entered on October 7, 2010.
¶ 17        The Board filed a combined motion under section 2-619.1 of the Code of Civil Procedure
       (735 ILCS 5/2-619.1 (West 2010)) to dismiss the first amended complaint on October 1, 2010,
       arguing for dismissal under both section 2-619 (735 ILCS 5/2-619 (West 2010)) and section
       2-615 (735 ILCS 5/2-615 (West 2010)). The court granted the Board’s motion to dismiss the
       first amended complaint in a memorandum opinion and order entered December 13, 2010. The
       court addressed only the section 2-615 portion of the Board’s motion and ruled that plaintiff
       failed to state a cause of action because under the public duty rule the Board did not owe
       plaintiff any duty and plaintiff failed to plead sufficient facts to establish the special duty
       exception to the public duty rule. The court also ruled that the amended complaint failed to
       state a cause of action against the Board because proximate cause was not properly pled and
       dismissed all counts against the Board. The court allowed plaintiff an opportunity to replead.
¶ 18        Plaintiff filed a second amended complaint on January 7, 2011, against only the Board,
       alleging four counts for wrongful death (“Willful and Wanton–Wrongful Death”) and under
       the Survival Act (“Willful and Wanton–Survival Act”), specifically alleging the Board owed
       Derrion a special duty due to its action of transferring students to Fenger High School and that
       the Board owed a special duty to Derrion to detain students after the fight, stagger the dismissal
       times of the students, provide security personnel on the route from Fenger High School to the
       bus stop where Derrion was walking, provide safe passage for Derrion in his commute from
       Fenger High School, and provide transportation to Derrion from Fenger High School to his
       home. The Board filed a section 2-615 (735 ILCS 5/2-615 (West 2010)) motion to dismiss on
       January 24, 2011. Plaintiff maintained that she sufficiently pled the special duty doctrine and
       proximate cause. The court dismissed this complaint on April 11, 2012 in a written
       memorandum opinion and order, ruling that plaintiff again failed to state a cause of action
       because plaintiff failed to plead the elements of the special duty doctrine and proximate cause.
       The court stated that it appeared plaintiff would not be able to allege a special duty, but
       nevertheless again allowed plaintiff an opportunity to replead.
¶ 19        Plaintiff filed a third amended complaint on May 2, 2011, against the Board, alleging the
       same four counts for wrongful death and pursuant to the Survival Act (“Willful and
       Wanton–Wrongful Death” and “Willful and Wanton–Survival Act”). Plaintiff yet again

                                                    -5-
       asserted the special duty doctrine. The Board filed a section 2-615 motion to dismiss the third
       amended complaint on May 23, 2011. The court granted the motion to dismiss, with prejudice,
       in a case management order on May 9, 2012, based on the failure to establish a special duty.
       Plaintiff did not appeal this order.1 The court allowed plaintiff leave to amend her complaint
       “as to willful and wanton” conduct.
¶ 20       Plaintiff then filed a fourth amended complaint on May 30, 2012, which is the relevant
       complaint at issue on appeal, against the Board. Plaintiff brought only two counts against the
       Board, “Willful and Wanton–Wrongful Death,” and “Willful and Wanton–Survival Act.”
       Plaintiff alleged that certain members of the Board of Education, including Dean Spicer and
       principal Elizabeth Dozier, knew that there was a fight on September 24, 2009 at Fenger High
       School between students from the school neighborhood and students from the Altgeld Gardens
       neighborhood. Plaintiff also alleged that the Board knew that there was going to be another
       fight later that day on September 24, 2009 between the rival groups. Plaintiff further alleged
       that the Board “had control of the contact between [the] rival groups through disciplinary
       procedures like after[-]school detention” and acted willfully and wantonly by failing to detain
       after school the students involved in the fight at Fenger High School that day. Plaintiff alleged
       that the Board acted willfully and wantonly by failing “to control the rival groups by using [its]
       power to stagger dismissal times of students from school.” The fourth amended complaint
       further alleged that the Board acted willfully and wantonly “by failing to provide security
       personnel on the route from Fenger [High School] *** to the bus stop where Derrion Albert
       was walking,” “failing to provide safe passage for Derrion Albert in his commute from
       Fenger,” “failing to provide transportation from Fenger *** to the bus stop that he was
       attempting to walk to,” and “failing to provide transportation to Derrion Albert from Fenger
       *** to his home.”
¶ 21       The Board answered this complaint and filed affirmative defenses based on sections 4-102,
       2-201 and 3-108 of the Illinois Local Governmental and Governmental Employees Tort
       Immunity Act (Tort Immunity Act) (745 ILCS 10/4-102, 2-201, 3-108 (West 2008)). The
       Board filed a summary judgment motion based on these affirmative defenses on June 19, 2012.
       The circuit court granted summary judgment to the Board on plaintiff’s fourth amended
       complaint on October 29, 2012, holding that the Board was immune from liability under
       section 4-102 of the Tort Immunity Act (745 ILCS 10/4-102 (West 2008)) and section 2-201
       (745 ILCS 10/2-201 (West 2008)).
¶ 22       Plaintiff filed a notice of appeal on November 28, 2012, appealing the court’s order of
       October 7, 2010, dismissing the city from her first amended complaint and appealing the order
       of October 29, 2012 granting summary judgment to the Board on her fourth amended
       complaint. Plaintiff subsequently filed a motion alleging that the City of Chicago was
       inadvertently included in the notice of appeal and requesting dismissal of the City of Chicago
       from this appeal. We granted plaintiff’s motion and the only remaining defendant is the Board
       of Education of the City of Chicago. Thus, our review is only of the court’s order of October
       29, 2012, granting summary judgment to the Board on her fourth amended complaint on her
       claims based on willful and wanton conduct by the Board.


          1
            The court did not include any language pursuant to Illinois Supreme Court Rule 304(a) (eff.
       Feb. 26, 2010) in this order, nor did plaintiff request this language.

                                                   -6-
¶ 23                                            ANALYSIS
¶ 24        A summary judgment is proper when “the pleadings, depositions, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c)
       (West 2008). “The defendant may meet his burden of proof either by affirmatively showing
       that some element of the case must be resolved in his favor or by establishing ‘ “that there is an
       absence of evidence to support the nonmoving party’s case.” ’ ” Siegel Development, LLC v.
       Peak Construction, LLC, 2013 IL App (1st) 111973, ¶ 109 (quoting Nedzvekas v. Fung, 374
Ill. App. 3d 618, 624 (2007), quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).
¶ 25        In its summary judgment motion, the Board argued: (1) plaintiff’s fourth amended
       complaint failed to state a cause of action because it did not allege any duty owed and a failure
       to provide safe passage does not state a cause of action; and (2) plaintiff’s cause of action was
       defeated entirely by the Board’s immunity under the affirmative defenses of sections 4-102
       and 2-201 of the Tort Immunity Act (745 ILCS 10/4-102, 2-201 (West 2008)). The court’s
       grant of summary judgment was based on both of these affirmative defenses, section 4-102 and
       section 2-201.
¶ 26        Summary judgment shall be rendered if the pleadings, depositions, and admissions on file,
       together with affidavits, show that there is no genuine issue of material fact and that the
       moving party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2008). In
       considering an appeal from a grant of summary judgment, our review is de novo. Outboard
       Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992). See also Pielet v.
       Pielet, 2012 IL 112064, ¶ 30. De novo consideration means we perform the same analysis that
       a trial judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

¶ 27                                           I. Section 2-202
¶ 28       The circuit court granted judgment in favor of the Board based on the affirmative defense
       of section 4-102 of the Tort Immunity Act, which provides blanket immunity for failure to
       provide police protection or service (745 ILCS 10/4-102 (West 2008)). Plaintiff first argues
       that the circuit court erred in determining that section 4-102 of the Tort Immunity Act applied
       to immunize the Board and argues that section 2-202 (745 ILCS 10/2-202 (West 2008))
       (willful and wanton conduct in enforcing or executing a law) applied instead because the
       Board was enforcing the Student Code of Conduct adopted by the Board, which has the effect
       of a law. The Board argues that it has a complete defense to section 2-202 because the Board,
       as a public entity, is not a proper party that can be sued under this provision.
¶ 29       Our supreme court has emphasized that a court must first determine if any duty of care by
       the public entity exists before deciding whether the governmental unit or employee is immune
       from negligence liability based on willful and wanton acts or omissions. Village of
       Bloomingdale v. CDG Enterprises, Inc., 196 Ill. 2d 484, 490 (2001). “There can be no recovery
       in tort for negligence unless the defendant has breached a duty owed to the plaintiff.” Barnett v.
       Zion Park District, 171 Ill. 2d 378, 386 (1996) (citing Boyd v. Racine Currency Exchange,
       Inc., 56 Ill. 2d 95, 97 (1973), and Barnes v. Washington, 56 Ill. 2d 22, 26 (1973)). “[W]hether
       a local public entity owed a duty of care and whether that entity enjoyed immunity are separate
       issues.” Harris v. Thompson, 2012 IL 112525, ¶ 17. Once a court determines that a duty is
       imposed on a local public entity by statute or common law, it then addresses whether any
       provision of the Tort Immunity Act applies to grant immunity from the claim. Harris, 2012 IL

                                                   -7-
       112525, ¶ 17 (citing Arteman v. Clinton Community Unit School District No. 15, 198 Ill. 2d
475, 480 (2002), and Village of Bloomingdale v. CDG Enterprises, Inc., 196 Ill. 2d 484, 490
       (2001)). If there is no duty owed by the defendant, it is axiomatic that a plaintiff cannot recover
       from a defendant. Mt. Zion State Bank & Trust v. Consolidated Communications, Inc., 169 Ill.
2d 110, 116 (1995). If a duty is found, we are required to then rely upon the Tort Immunity Act
       to determine whether the entity in question is liable for breach of that duty. Village of
       Bloomingdale, 196 Ill. 2d at 490. We have recently reiterated that “we may only consider the
       issue of whether an immunity or defense is available to a governmental entity if we first
       determine that the entity owed a duty to the plaintiff.” McDonald v. Northeast Illinois Regional
       Commuter R.R. Corp., 2013 IL App (1st) 102766-B, ¶ 28 (citing Zimmerman v. Village of
       Skokie, 183 Ill. 2d 30, 46 (1998)). See McDonald, 2013 IL App (1st) 102766-B, ¶ 28 (declining
       to reach any issue of immunities under the Tort Immunity Act because no duty was owed to the
       plaintiff).
¶ 30       Thus, the very first step in an analysis of whether a tort immunity provision applies is
       whether any duty is even owed, and this first step in the analysis is required. Whether a duty on
       the part of a public entity exists is a question of law, which is reviewed de novo. Vancura v.
       Katris, 238 Ill. 2d 352, 373-74 (2010). Also, the interpretation of the Tort Immunity Act is a
       matter of law reviewed de novo. Wilson v. City of Decatur, 389 Ill. App. 3d 555, 558 (2009).
¶ 31       Section 2-202 of the Tort Immunity Act provides: “A public employee is not liable for his
       act or omission in the execution or enforcement of any law unless such act or omission
       constitutes willful and wanton conduct.” 745 ILCS 10/2-202 (West 2008). The phrase
       “executing or enforcing of any law” contained in section 2-202 is not limited to law
       enforcement activities performed by police officers and the like but, instead, “ ‘clearly applies
       to any and all public employees, and any act or omission by them in the execution or
       enforcement of any law.’ ” (Emphases in original.) Grandalski v. Lyons Township High School
       District 204, 305 Ill. App. 3d 1, 7 (1999) (quoting Arnolt v. City of Highland Park, 52 Ill. 2d
27, 34 (1972)). Plaintiff is thus arguing that the Board owed Derrion a duty not to act willfully
       or wantonly in its execution or enforcement of the Student Code of Conduct and that it
       breached that duty.

¶ 32                               A. Proper Party Under Section 2-202
¶ 33       The Board entirely avoids answering the issue of whether a school code is a “law” under
       section 2-202 of the Tort Immunity Act and instead devoted a great portion of its argument on
       appeal to its contention that section 2-202 is inapplicable and that the Board cannot be sued
       under section 2-202 because the Board is not a proper party thereunder. The Board’s argument
       is a section 2-619(a)(2) defense: the lack of “legal capacity to *** be sued.” 735 ILCS
       5/2-619(a)(2) (West 2010). This is a threshold issue and we need not reach the merits if
       plaintiff’s section 2-202 claim is barred based on the Board’s lack of legal capacity to be sued.
       We thus must first examine whether plaintiff’s section 2-202 claim fails based on this legal
       defense. In doing so, we also clarify any confusion arising from our previous precedent.
¶ 34       The Board argues that it cannot be sued under section 2-202 in this case because section
       2-202 only applies to individual public employees and, here, no individual public employee is
       named as a party defendant. This argument is without merit. The Tort Immunity Act provides
       for the assertion of individual immunity provisions, and their exceptions to immunity, by
       public entities derivatively under section 2-109 (745 ILCS 10/2-109 (West 2008)) where the

                                                    -8-
       injuries are alleged to have been caused by the acts or omissions of the entity’s employees.
       Section 2-109 clearly provides a vehicle for derivative immunity or liability of an entity based
       on whether the individual employee(s) is liable: “A local public entity is not liable for an injury
       resulting from an act or omission of its employee where the employee is not liable.” (Emphasis
       added.) 745 ILCS 10/2-109 (West 2008). Section 2-202, in turn, provides that “[a] public
       employee is not liable for his act or omission in the execution or enforcement of any law unless
       such act or omission constitutes willful and wanton conduct.” 745 ILCS 10/2-202 (West 2008).
¶ 35        The Board cites to Barnes v. Chicago Housing Authority, 326 Ill. App. 3d 710, 719 (2001),
       Anthony v. City of Chicago, 382 Ill. App. 3d 983, 995-96 (2008), and Ries v. City of Chicago,
       396 Ill. App. 3d 418, 435 (2009). The Board argues that Barnes and Anthony held that section
       2-202 cannot apply where an individual public employee is not “named” in the suit and that
       Ries recognized the holdings in Barnes and Anthony as “settled law.” Such an argument has
       been raised by litigants previously and our prior precedent has been less than clear on the issue.
       We clarify that these cases do not stand for any such general proposition.
¶ 36        In Barnes, the claim was for the entity’s failure to supervise its employees, which is a direct
       institutional negligence claim only against the entity. Barnes, 326 Ill. App. 3d at 715-16. Such
       a claim is not based on an act or omission of any individual employee. See Rasgaitis v.
       Waterstone Financial Group, Inc., 2013 IL App (2d) 111112, ¶ 57 (“In a claim for negligent
       supervision it is the employer’s wrongful act rather than the employee’s wrongful act that is at
       issue.”). In Anthony, the wrongful omissions were also based on only the acts or omissions of
       the city itself and were not predicated on the acts or omissions of any individual city
       employees. Anthony, 382 Ill. App. 3d at 995-96. In Ries, the allegations against the city were
       based on the city’s employee’s acts or omissions, and the individual public employee was
       initially named as a defendant in the suit along with the city but the individual employee was
       dismissed before the case went to the jury. Ries, 396 Ill. App. 3d at 429. There was a
       determination that the individual employee was not liable, as the trial court granted the
       employee a directed verdict, and thus no individual employee was liable. Ries, 396 Ill. App. 3d
       at 426.
¶ 37        In Melbourne Corp. v. City of Chicago, 76 Ill. App. 3d 595 (1979), this court held that,
       through section 2-109 of the Tort Immunity Act, a public entity is afforded the individual
       immunities of its employees and “may assert any immunity granted an employee to preclude
       its own liability.” Melbourne Corp., 76 Ill. App. 3d at 604. See also Sank v. Poole, 231 Ill. App.
3d 780, 787-88 (1992). The reverse is also true; a public entity is not relieved of liability
       caused by its employees’ willful and wanton acts simply because the employees are not named
       in the suit. See McCottrell v. City of Chicago, 135 Ill. App. 3d 517 (1985) (holding that the fact
       that individual paramedic employees whose alleged wanton and willful acts led to decedent’s
       death were not also named as defendants did not relieve the city of liability for any willful and
       wanton acts of its employees). See also Smith v. Waukegan Park District, 231 Ill. 2d 111, 117
       (2008) (Illinois Supreme Court provided guidance in whether individual immunities apply to
       public entities via section 2-109 by drawing the distinction based on who is alleged to have
       actually caused the injury, the entity or the employees).
¶ 38        In this case, unlike Barnes and Anthony, plaintiff bases her claims on the omissions of the
       Board through its employees. Plaintiff brought her claims under the Wrongful Death Act and
       the Survival Act. Plaintiff alleges acts and omissions by individual Board employees, namely,
       Principal Dozier and Dean Spicer. Plaintiff specifically alleged in both counts against the

                                                    -9-
       Board in her fourth amended complaint that the Board “by and through its employees and/or
       agents, acted willfully and wantonly.” (Emphasis added.) Thus, contrary to the Board’s
       argument, the Board is an appropriate party that can be sued under section 2-202 derivatively
       through section 2-109 of the Tort Immunity Act, since plaintiff alleges the injuries were a
       result of the Board’s employees’ acts and omissions. As such, we proceed to the merits of
       plaintiff’s section 2-202 argument.

¶ 39                      B. The Board Was Not Executing or Enforcing Any Law
¶ 40        Plaintiff argues that section 2-202 applies to the facts of this case, and not section 4-102,
       because the Board, through the actions of Principal Dozier, Dean Spicer and unspecified Board
       employees, was executing or enforcing the Student Code of Conduct, which plaintiff argues
       has the force of law. The Board avoids squarely answering the question whether its Student
       Code of Conduct is a “law” within the meaning of section 2-202 of the Tort Immunity Act.
¶ 41        Plaintiff argues that “[t]he determination of whether an officer is executing or enforcing a
       law is a factual one which must be made in light of the circumstances in each case,” citing to
       Aikens v. Morris, 145 Ill. 2d 273, 279 (1991) (citing Arnolt v. City of Highland Park, 52 Ill. 2d
27 (1972)). It is true that “[o]rdinarily, the determination of whether a public employee is
       enforcing a law is a question of fact that must be determined by the trier of fact in light of the
       circumstances in each case.” Pouk v. Village of Romeoville, 405 Ill. App. 3d 194, 197 (2010)
       (citing Lacey v. Village of Palatine, 232 Ill. 2d 349, 367 (2009)). “However, a court may, as a
       matter of law, determine whether a public employee is enforcing a law when the facts alleged
       support only one conclusion.” Pouk, 405 Ill. App. 3d at 197 (citing Lacey, 232 Ill. 2d at 367).
       See also Simpson v. City of Chicago, 233 Ill. App. 3d 791, 792 (1992) (“the question may be
       decided as a matter of law where the evidence is undisputed or susceptible to only one possible
       interpretation”).
¶ 42        Regardless of how plaintiff attempts to couch the facts, here the facts can lead to only one
       conclusion: that the Board was not engaged in executing or enforcing anything at the time of
       the tragic incident leading to Derrion’s death, including the student code. Alleging a failure to
       act means section 2-202 is inapplicable. Plaintiff alleges that the Board failed to take certain
       actions, such as staggering dismissal times or ensuring Derrion’s safety after school off school
       property on his commute home. According to the complaint, the Board was doing nothing at
       the time of Derrion’s injuries. Such allegations can implicate section 4-102, but not section
       2-202. “Section 4-102 immunity may apply in the context where police officers are simply
       ‘providing [or failing to provide] police services,’ but section 2-202 immunity requires more
       particular circumstances for its application, i.e., an act or a course of conduct ‘in the execution
       or enforcement’ of law.” (Emphases added.) Aikens v. Morris, 145 Ill. 2d 273, 282 (1991)
       (quoting Ill. Rev. Stat. 1979, ch. 85, ¶ 2-202). When a complaint “alleges that public
       employees were doing nothing at the time of an injury,” or “where a plaintiff alleges that a
       public employee took some action to enforce a law but then stopped and an injury occurred
       thereafter,” section 202 is inapplicable. Pouk v. Village of Romeoville, 405 Ill. App. 3d 194,
       198 (2010) (citing Bowler v. City of Chicago, 376 Ill. App. 3d 208, 216-17 (2007), and
       Anthony v. City of Chicago, 382 Ill. App. 3d 983, 993 (2008)). Section 2-202 “provides
       immunity only where the public employee is negligent while actually engaged in the execution
       or enforcement of a law.” (Emphasis in original.) Barnett v. Zion Park District, 171 Ill. 2d 378,
       391 (1996) (citing Arnolt v. City of Highland Park, 52 Ill. 2d 27, 33 (1972)).

                                                   - 10 -
¶ 43       Moreover, even assuming for the sake of argument that the Board was enforcing the
       student code, we hold that student codes are not “laws” within the meaning of section 2-202.
       Plaintiff provides no authority for its contention that the student code is a “law.” The Student
       Code of Conduct was adopted by the Chicago board of education effective September 17,
       2009. Section 34-19 of the Illinois School Code provides that the bylaws, rules and regulations
       established by the Board “shall have the force of ordinances.” 105 ILCS 5/34-19 (West 2008).
       See also Jefferson v. Board of Education of the City of Chicago, 82 Ill. App. 3d 877, 881
       (1980). This provision applies to the Chicago board of education. 105 ILCS 5/34-19 (West
       2008). “A municipal ordinance has the force of law over the community in which it is adopted
       and, within the corporate limits, operates as effectively as a law passed by the legislature.” City
       of Chicago v. Roman, 184 Ill. 2d 504, 511 (1998) (citing Hope v. City of Alton, 214 Ill. 102,
       105 (1905)).
¶ 44       But while a municipal ordinance has the force of law, student codes are not “laws” within
       the contemplation of section 2-202 of the Tort Immunity Act. This court has held that a similar
       provision in the Illinois School Code governing discipline, section 24-24, is not a “law” within
       the meaning of section 2-202 of the Tort Immunity Act. Grandalski, 305 Ill. App. 3d at 7.
       “While section 24-24 of the School Code can be characterized as a law and it does provide
       teachers with supervisory authority over students, it is not a law that is enforced in the sense
       contemplated by section 2-202.” Id. The Board’s Student Code of Conduct in the Chicago
       public school district regarding the imposition of student discipline is similarly not a “law”
       within the meaning of section 2-202 of the Tort Immunity Act. Section 2-202 does not apply.

¶ 45                                II. Section 3-108 Failure to Supervise
¶ 46       Plaintiff also argues the court erred in finding that plaintiff failed to plead a willful and
       wanton failure to supervise under section 3-108 of the Tort Immunity Act. The Board responds
       that section 3-108 does not provide an exception to section 4-102 immunity. The court rejected
       plaintiff’s argument that section 3-108 applied as an exception to the Board’s immunity under
       section 4-102 and section 2-201.
¶ 47       Section 3-108 of the Tort Immunity Act provides as follows:
               “3-108. (a) Except as otherwise provided in this Act, neither a local public entity nor a
               public employee who undertakes to supervise an activity on or the use of any public
               property is liable for an injury unless the local public entity or public employee is guilty
               of willful and wanton conduct in its supervision proximately causing such injury.
                    (b) Except as otherwise provided in this Act, neither a local public entity nor a
               public employee is liable for an injury caused by a failure to supervise an activity on or
               the use of any public property unless the employee or the local public entity has a duty
               to provide supervision imposed by common law, statute, ordinance, code or regulation
               and the local public entity or public employee is guilty of willful and wanton conduct in
               its failure to provide supervision proximately causing such injury.” 745 ILCS 10/3-108
               (West 2008).
¶ 48       The legislature amended section 3-108 of the Tort Immunity Act in 1998 to add an
       exception for willful and wanton misconduct. Pub. Act 90-805, § 5 (eff. Dec. 2, 1998)
       (amending 745 ILCS 10/3-108 (West 1994)). See also Barnes, 326 Ill. App. 3d at 722-23
       (noting the amendment).


                                                    - 11 -
¶ 49       Section 3-108 applies to injuries that occur on any public property, not merely on property
       owned by a governmental entity that has been sued. Castenada v. Community School District
       Unit No. 200, 226 Ill. App. 3d 514, 517 (1992). “The term ‘supervision’ includes coordination,
       direction, oversight, implementation, management, superintendence, and regulation.” Dixon v.
       Chicago Board of Education, 304 Ill. App. 3d 744, 748 (1999) (citing Longfellow v. Corey,
       286 Ill. App. 3d 366, 369-70 (1997)).
¶ 50       The incident in this case took place on a sidewalk near a bus stop, which is public property,
       but the Board neither undertook to supervise an activity at the time of the incident, nor did the
       Board have any duty under the common law, statute, ordinance, code, or regulation to
       supervise any activity at the time of this incident. The circuit court below held that the
       allegations in plaintiff’s complaint “do not allege a failure to supervise an activity on school
       property as they essentially allege a failure to provide police protection” and that plaintiff’s
       “attempt to characterize the Board’s decision to impose one form of discipline over another as
       a failure to supervise an[ ] activity is without merit.” We agree with the circuit court’s
       determination. It is clear that the incident occurred after school, off school grounds, and was a
       fight started independently by other students, resulting in their own tortious conduct toward
       Derrion. The Board had no duty to supervise those individual students at that time. Section
       3-108 is entirely inapplicable.

¶ 51                                     III. Section 4-102 Applies
¶ 52        Section 4-102 of the Tort Immunity Act immunizes local public entities for failure to: (1)
       establish a police department; (2) otherwise provide police protection; or, if police protection
       is provided, (3) failure to provide adequate police protection service. 745 ILCS 10/4-102 (West
       2008). See also DeSmet v. County of Rock Island, 219 Ill. 2d 497, 510 (2006). Under the Tort
       Immunity Act, a “local public entity” includes school districts and all other local governmental
       bodies such as the Board. 745 ILCS 10/1-206 (West 2008).
¶ 53        Our supreme court has stated that “section 4-102 of the Tort Immunity Act codifies the ***
       common law rule that municipalities or their employees are not liable for failure to supply
       police or fire protection.” Aikens v. Morris, 145 Ill. 2d 273, 278 n.1 (1991). See also DeSmet,
219 Ill. 2d at 508-09 (“[t]his court’s comments in Aikens suggest *** that the public duty rule,
       at least in this context, has been incorporated into the Tort Immunity Act as an ‘immunity’ ”).
       Under the common-law public duty rule, a public entity is under no duty and is not liable for its
       failure to provide adequate governmental services, such as police or fire protection. Huey v.
       Town of Cicero, 41 Ill. 2d 361, 363 (1968); Zimmerman v. Village of Skokie, 183 Ill. 2d 30, 32
       (1998). “The rationale for this rule was that the duty of a municipality to provide governmental
       services was owed to the public at large and therefore took precedence over any duty owed to a
       particular plaintiff.” Harinek v. 161 North Clark Street Ltd. Partnership, 181 Ill. 2d 335, 345
       (1998). This sovereign immunity under the public duty rule shields municipalities and their
       employees from liability when conducting customary duties toward the public at large. Lawson
       v. City of Chicago, 278 Ill. App. 3d 628, 634 (1996). Our supreme court has instructed that
       “functions traditionally performed by police, such as weapons detection, traffic control, and
       crowd security and control” are immunized under section 4-102. Doe v. Chicago Board of
       Education, 213 Ill. 2d 19, 26 (2004).
¶ 54        In granting judgment to the Board on the basis of section 4-102, the court first noted that
       plaintiff had “not identified any specific duty the Board breached” and commented that “some

                                                  - 12 -
       duties implied by the allegations, such as duties to intervene in an altercation not on school
       property, to detain students after school, or to provide safe passage, do not exist.” The court
       determined that the complaint alleged “what is essentially a failure to provide adequate police
       protection,” and ruled that the Board was immune from liability under section 4-102 of the
       Tort Immunity Act.
¶ 55       We agree. The facts of this case fall squarely within the protection of immunity provided
       by section 4-102. In a case on point and similar to the case at bar, Green v. Chicago Board of
       Education, 407 Ill. App. 3d 721 (2011), this court found that the Board was completely
       immunized under section 4-102, and that neither section 2-202, nor section 3-108 applied.
       Green, 407 Ill. App. 3d at 729-30. In Green, the special administrator of a high school
       student’s estate brought an action against the Board under the Wrongful Death Act and
       Survival Act for an incident in which a fellow student fatally shot the administrator’s decedent
       after school. Similar to this case, the plaintiff in Green alleged that the Board knew of the
       “violent nature” of the school and the neighborhood, and that “tension existed between
       students from different neighborhoods and that the school was located in a territory disputed
       by rival gangs.” Green, 407 Ill. App. 3d at 723. The plaintiff alleged that on the date of the
       incident, “[w]aiting outside the school ‘were dozens of people armed with golf clubs and other
       weapons.’ ” Id. In an allegation even more unfavorable than the present case, the plaintiff in
       Green alleged that the “violent altercations occurred on school property” and that, “[i]n one of
       those altercations, [another student] fatally shot decedent.” (Emphasis added.) Green, 407 Ill.
       App. 3d at 723-24. In further allegations very similar to the present case, the plaintiff alleged
       that “the Board had a special relationship with the decedent and that it had a duty to protect the
       decedent from reasonably foreseeable criminal activity of third parties and to guard against
       those criminal activities” and “that the Board breached its duty to decedent when it willfully
       and wantonly failed to provide adequate security; remove certain individuals from the
       premises; timely notify the police of the altercation; and provide safe ingress and egress to its
       students on its premises.” Green, 407 Ill. App. 3d at 724. The plaintiff maintained that section
       3-108 (failure to supervise) could apply, instead of the blanket immunity under section 4-102
       for failure to provide police protection and services. This court rejected plaintiff’s argument
       and held that the Board was immune under section 4-102 because the allegations were that the
       Board failed to provide police protection and services:
                   “Green argues that dismissing students from school should be seen as a supervisory
               act under section 3-108 of the Act as opposed to a failure to provide police protection
               under section 4-102 of the Act. However, Green does not cite any authority supporting
               her position. Importantly, the facts, as she pled them in her second amended complaint,
               focus on security and policing measures around the school, not supervising an activity.
               She has not pled that the Board was supervising or failing to supervise an activity. The
               allegations in her complaint make clear that her contention is that the Board either
               failed to provide proper policing or failed to provide adequate policing. She does not
               show how this incident that occurred after the students had been dismissed from the
               school day can be considered an activity in which the school provided supervision, as
               opposed to a failure to properly police the area. Green does not plead any allegations
               that the school supervised the students after dismissing them, nor does she suggest that
               the school had a duty to supervise the students after dismissing them for the day.”
               (Emphases added.) Green, 407 Ill. App. 3d at 728.


                                                   - 13 -
       See also Towner v. Board of Education of the City of Chicago, 275 Ill. App. 3d 1024, 1032-33
       (1995) (holding that a Board employee was not an “insurer” of the plaintiff’s safety, even if the
       employee had knowledge that there would be a fight outside the school building in non-school
       related activities at the end of or after the school day).
¶ 56        This is precisely what plaintiff is alleging in this case, functions typically performed by
       police, just as in Green. The facts of this case are similar to Green and mandate the same result.
       Plaintiff alleged that the “Board of Education employees at Fenger High School knew that the
       above-mentioned fight could cause severe injury to any of its students, including Derrion
       Albert, who might be in the vicinity of the fight.” (Emphases added.) The facts in this case are
       actually stronger in favor of the Board than in Green, because the fight that caused Derrion’s
       injuries and death was entirely off school grounds. Plaintiff alleged that “the Board of
       Education had control of the contact between the rival student groups through disciplinary
       procedures like after-school detention.” (Emphasis added.) Plaintiff also alleged that “the
       Board of Education willfully and wantonly, and with conscious disregard for the safety of
       Derrion Albert, and others, failed to control the rival groups after school by using their power
       to stagger dismissal times of students from the school.” (Emphasis added.) Plaintiff further
       alleged that “the Board of Education acted willfully and wantonly, and with conscious
       disregard for the safety of Derrion Albert, and others, by failing to provide security personnel
       on the route from Fenger High School to the bus stop where Derrion Albert was walking,” as
       well as “by failing to provide transportation to Derrion Albert from Fenger High School to his
       home.” (Emphasis added.) Plaintiff’s allegations clearly seek police-type protection, and under
       section 4-102, the Board simply has no duty to provide these types of police protection.
¶ 57        Despite the complete immunity in section 4-102, and despite repeated dismissals of her
       special duty exception claim and plaintiff’s forfeiture of review of the dismissal of this claim in
       her prior third amended complaint by pleading over in filing another amended complaint and
       not appealing that dismissal (see Foxcroft Townhome Owners Ass’n v. Hoffman Rosner Corp.,
       96 Ill. 2d 150, 154 (1983)), plaintiff’s fourth amended complaint still contains allegations of a
       special duty owed to Derrion under the special duty exception, and plaintiff continues to
       advance a special duty exception argument on appeal, which is an exception to the
       common-law public duty rule. For example, plaintiff argues: “[Plaintiff’s] injuries were
       certainly foreseeable ***. Defendant had specific knowledge of recurring violence at and
       around Fenger High School between the two groups of students involved in the subsequent
       melee.” (Emphases added.) Confusion as to whether the special duty exception can establish a
       cause of action despite immunities under the Tort Immunity Act is demonstrated by the
       complicated procedural history of this case and plaintiff’s numerous amended complaints. We
       also note that plaintiff continues to attempt to allege a cause of action under the common-law
       special duty exception.
¶ 58        The “special duty doctrine arose as a judicially created exception to the nonliability
       principles of the public duty rule, and is applicable in certain limited instances where a
       governmental entity has assumed a special relationship to an individual ‘so as to elevate that
       person’s status to something more than just being a member of the public.’ ” Zimmerman, 183
Ill. 2d at 32-33 (quoting Schaffrath v. Village of Buffalo Grove, 160 Ill. App. 3d 999, 1003
       (1987)). Our supreme court has in the past recognized that “the special duty exception could
       override both the common law public duty rule and any immunities provided by the Tort
       Immunity Act.” Hess v. Flores, 408 Ill. App. 3d 631, 640 (2011). But in Harinek, our supreme


                                                   - 14 -
       court unequivocally clarified that “the special duty doctrine may not operate to impose liability
       upon a public entity after a court has found that entity immune from liability under the Tort
       Immunity Act.” Harinek, 181 Ill. 2d at 347. The supreme court subsequently reaffirmed this
       position in Zimmerman: “Because the special duty doctrine is a judicially created exception to
       the public duty rule, the special duty doctrine cannot, and was not intended to, contravene the
       immunities provided to governmental entities under the Tort Immunity Act.” Zimmerman, 183
Ill. 2d at 46. No allegation of any special duty can defeat immunity under section 4-102.
¶ 59        Plaintiff also repeatedly alleged her claims against the Board for wrongful death and under
       the Survival Act as “Willful and Wanton–Wrongful Death,” and “Willful and
       Wanton–Survival Act.” But there is no exception for willful and wanton conduct in section
       4-102. See 745 ILCS 10/4-102 (West 2008). In In re Chicago Flood Litigation, 176 Ill. 2d 179
       (1997), the Illinois Supreme Court made clear that if a tort immunity provision does not
       contain an exception for willful and wanton misconduct, then no such exception exists. See
       In re Chicago Flood Litigation, 176 Ill. 2d at 196. Section 4-102 contains no “willful and
       wanton” exception and thus provides blanket immunity and immunizes all misconduct,
       whether it is alleged to be willful and wanton or merely negligent.
¶ 60        Thus, under section 4-102, there is no duty, and section 4-102 provides absolute immunity,
       with no exceptions. “[W]hen the applicable provisions of the Tort Immunity Act provide
       absolute immunity, the plaintiff’s claim is barred.” Moore v. Green, 219 Ill. 2d 470, 478
       (2006). Section 4-102 simply has no exceptions. Where it applies, as in this case, immunity to
       the public entity is absolute.

¶ 61                                          IV. Section 2-201
¶ 62        Finally, plaintiff argues that the court erred in finding the Board was also immune under
       section 2-201 of the Tort Immunity Act. Section 2-201 of the Tort Immunity Act provides that:
       “Except as otherwise provided by Statute, a public employee serving in a position involving
       the determination of policy or the exercise of discretion is not liable for an injury resulting
       [from such discretion] even though abused.” 745 ILCS 10/2-201 (West 2008). The court ruled
       that the Board was also immune under section 2-201 of the Tort Immunity Act with respect to
       its administration of the Student Code of Conduct.
¶ 63        The circuit court held as follows:
                    “The Board here is also immune from liability pursuant to section 2-201 of the Act,
                which affords immunity from liability for injuries resulting from an act or omission in
                the determination of policy or the exercise of discretion. The act and omissions alleged
                on the part of the Board here involve decisions with regard to administering student
                discipline and punishment involve the determination of policy and an exercise of
                discretion. The Board here had to balance competing interests and make a judgment
                call, thus engaging in policy determination. Further, the Student Code of Conduct
                provided the Board with various options based on relative factors with regard to
                deciding the appropriate punishment, thus, it had broad discretion in disciplinary
                matters.”
¶ 64        The circuit court’s reasoning and holding are entirely correct on this issue.
¶ 65        Plaintiff maintains that the Board is not entitled to this immunity because the principal’s
       action was not discretionary but, rather, was a ministerial act and “the Board failed to institute


                                                   - 15 -
       a proper mandated action plan given the seriousness of the fight.” Plaintiff argues that the
       Board should have categorized the fight at school earlier that day as more serious and called
       the police, but plaintiff offers no authority for this argument. Plaintiff cites to no authority for
       this proposition. Plaintiff relies only on the student code, which only provides descriptions for
       categories of student misbehavior and the corresponding discipline, which is discretionary.
       Plaintiff does not explain how determining the severity of student misconduct is anything but a
       discretionary decision.
¶ 66       We also note that plaintiff failed to plead or argue proximate cause on this issue. Plaintiff
       does not explain how calling the police for the fight in school earlier that day would have
       prevented the fight later that day, after school and off school grounds.
¶ 67       “Municipal corporations will not be held liable in damages for the manner in which they
       exercise, in good faith, their discretionary powers of a public, or legislative, or quasi judicial
       character.” (Internal quotation marks omitted.) In re Chicago Flood Litigation, 176 Ill. 2d 179,
       193 (1997). The Board cites to section 34-19 of the Illinois School Code, which specifically
       affords discretion to school administrators in matters of student discipline. 105 ILCS 5/34-19
       (West 2008).
¶ 68       We hold Dean Spicer’s decision to suspend, rather than detain, the aggressor in the fight at
       Fenger High School earlier on the day of the incident was a disciplinary decision and therefore
       discretionary. The Board asserted this immunity under section 2-201 by virtue of section 2-109
       of the Tort Immunity Act. 745 ILCS 10/2-109 (West 2008). We conclude that the Board is
       immune from any liability from Dean Spicer’s (and any other Board employees’) discretionary
       disciplinary decisions. See Arteman v. Clinton Community Unit School District No. 15, 198 Ill.
2d 475, 484 (2002) (school district is immune from any liability arising from its employees’
       exercise of discretion).

¶ 69                                          CONCLUSION
¶ 70       Plaintiff attempts to defeat the applicability of section 4-102 to the facts of this case by
       arguing that either section 2-202 or section 3-108 of the Tort Immunity Act applies instead, but
       we find plaintiff’s arguments unpersuasive. Section 2-202 of the Tort Immunity Act is
       inapplicable because the Board was not executing or enforcing a law at the time of the incident.
       Section 3-108 of the Tort Immunity Act is also inapplicable to plaintiff’s claim because the
       Board was not supervising any school activity at the time of the incident. Rather, plaintiff’s
       complaint alleges that the Board failed to provide protection and services in the nature of
       police protection and services, which is specifically immunized under section 4-102. We
       conclude that the Board had no duty to plaintiff’s decedent under the common-law public duty
       rule and is immune from suit in this case pursuant to section 4-102 of the Tort Immunity Act.
       We further conclude that the Board is also immunized for its discretionary disciplinary
       decisions under section 2-201 of the Tort Immunity Act. The Board is entitled to raise this
       immunity by virtue of section 2-109 of the Tort Immunity Act.
¶ 71       Although the circumstances of this case are tragic, the Board is not liable for the tortious
       acts of third parties and has no duty to provide police-type protection to students after school
       hours, off school grounds, and when there is no school-supervised activity taking place.
       Section 4-102’s complete immunity in this context is well established.



                                                    - 16 -
¶ 72      Affirmed.

¶ 73       JUSTICE MASON, joined by Justice Hyman, specially concurring.
¶ 74       I agree that the circuit court’s order granting summary judgment to the Board should be
       affirmed for the reasons articulated in section III (supra ¶¶ 51-60) of the opinion. I see no
       reason to depart from the decision in Green v. Chicago Board of Education, 407 Ill. App. 3d
721 (2011), and agree that section 4-102 of the Tort Immunity Act (745 ILCS 10/4-102 (West
       2008)) operates to immunize the Board’s alleged conduct. The remaining issues discussed are
       unnecessary to the disposition of this appeal and, therefore, I express no views on those issues.




                                                  - 17 -